Citation Nr: 0603035	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  01-05 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart and blood 
disorder secondary to accidental poisoning by inhalation of 
chlorobromomethane.

2.  Entitlement to service connection for residuals of 
accidental poisoning by inhalation of chlorobromomethane.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to May 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In June 2003, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.  In February 2004, the Board remanded the appeal 
for further development.


FINDINGS OF FACT

1.  A heart disorder was not shown in service or within one 
year thereafter, and is not shown to be related to any 
incident of service, to include accidental poisoning by 
inhalation of chlorobromomethane.

2.  The veteran currently does not have a blood disorder.

3.  The veteran currently does not have any residuals of 
accidental poisoning by inhalation of chlorobromomethane.


CONCLUSION OF LAW

1.  A heart and blood disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  Residuals of accidental poisoning by inhalation of 
chlorobromomethane were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims acknowledged in Pelegrini that where the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of the February 2004 notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
letter informed the veteran of the information and evidence 
necessary to substantiate a claim for service connection.  
The letter also informed him of his and VA's duties in 
obtaining evidence, and asked him to send any evidence or 
information in his possession that pertains to his appeal.  

In addition, VA provided the veteran with a copy of the 
appealed June 1999 rating decision, July 2000 statement of 
the case, February 2004 Board remand, and August 2005 
supplemental statement of the case.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of service 
medical records, post-service VA and private medical records, 
printouts from various web sites, and statements made by and 
on behalf of the veteran in support of his claims.  The Board 
notes that the veteran submitted a list of private physicians 
and facilities.  The Board observes, however, that the 
veteran only submitted authorization forms for three of the 
facilities, and records from those facilities have been 
accounted for.  Thus, the Board observes that all available 
private medical records have been obtained and associated 
with the claims file.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

If cardiovascular disease manifested to a degree of 10 
percent or more within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  

Heart and Blood Disorder

The veteran contends, in essence, that he has a heart and 
blood disorder secondary to accidental poisoning by 
inhalation of chlorobromomethane.  He testified that he 
started having high blood pressure and swelling in the legs 
within one year after separation from service.  He also 
testified, in essence, that his immune system was damaged, 
which causes him to get many infections like the cold and 
flu.

After review, the Board finds that a heart or blood disorder 
did not have its onset in service.  In this regard, the Board 
notes that the service medical records show that he suffered 
accidental poisoning by inhalation of chlorobromomethane; 
however, they are negative for any heart or blood disorder, 
including high blood pressure.  

The Board also finds that a heart disorder did not have its 
onset until many years after separation from service.  
Initially, the Board notes that the veteran has been 
diagnosed with hypertension.  An undated private medical 
record reflects that the veteran has had hypertension since 
age 24, which would date his hypertension to 1969 or 1970, 
thus perhaps within one year after discharge.  The Board 
observes, however, that a June 1983 private hospital record 
reflects no prior medical history of hypertension and no 
diagnosis of hypertension at that time.  Further, the first 
evidence of high blood pressure is dated September 1992, and 
the first diagnosis of hypertension is dated September 1994.  
Moreover, the veteran has not provided any medical records 
dating to within one year after separation from service.  
Thus, the objective medical evidence of record dates the 
onset of his hypertension to 1992, which falls outside of the 
presumptive one-year period under 38 C.F.R. § 3.307.  

The Board also notes that the veteran has been diagnosed with 
coronary artery disease (CAD).  The Board observes, however, 
that the record shows that he was diagnosed with CAD many 
years after discharge.  In this regard, a June 1983 private 
hospital record reflects no history of CAD, no cardiovascular 
symptoms except for intermittent chest pain, a normal heart 
examination, and no diagnosis of CAD at that time.  In 
addition, private medical records reflect that the veteran 
complained of chest pain in November 1995, underwent testing, 
and was eventually diagnosed with CAD.  Further, a May 1999 
VA examination report indicates that the veteran was 
diagnosed in 1995.  Likewise, a June 2005 VA examination 
report reflects that the veteran has had CAD since 1995.  
Thus, the record shows that the veteran was not diagnosed 
with CAD within one year after separation from service.  

The Board notes that the June 2005 VA examination report 
contains an error in its reporting of the veteran's history.  
The examiner noted: The veteran reports and the medical 
records show that he has a history of coronary artery disease 
at some time starting early 1970s where he had chest pain and 
was seen at [a medical facility] in November 1995.  

The Board observes that the above statement simply contains a 
typographical error.  The statement should read: The veteran 
reports and the medical records show that he has a history of 
coronary artery disease at some time starting early 1990s 
where he had chest pain and was seen at [a medical facility] 
in November 1995.  The Board does not find this typographical 
error to be of significance, particularly in light of the 
remainder of the statement, and the report as a whole, 
clearly showing that the veteran has had CAD since 1995.

Furthermore, the Board does not find the June 2005 VA 
examination report to be ambiguous, and thus a remand for 
clarification is not required.  It is clear from the rest of 
the report that the veteran's CAD began in 1995.  Indeed, the 
examiner later states that the veteran has had CAD since 
1995.  It is also clear from the record that the veteran does 
not have a documented history of CAD prior to 1995.  

Furthermore, the Board finds that the veteran's CAD is not 
related to any incident of service.  In this regard, the June 
2005 VA examination report reflects the opinion that the 
veteran's CAD is not related to accidental poisoning by 
inhalation of chlorobromomethane.  The Board notes that the 
examiner provided this opinion after a review of the current 
medical evidence related to chlorobromomethane, and thus 
finds the opinion to be of great probative value.  Moreover, 
the veteran has not submitted any competent medical evidence 
linking hypertension or CAD to service, to include accidental 
poisoning by inhalation of chlorobromomethane.  

With respect to a blood disorder secondary to accidental 
poisoning by inhalation of chlorobromomethane, the record 
fails to show that the veteran currently has a blood 
disorder.  The May 1999 VA examination report reflects the 
veteran's statement that he has a tendency to get infections 
very easily, such as bronchitis or cellulitis.  The examiner 
noted, however, that it was hard to track down this condition 
due to a lack of medical records.  Furthermore, the examiner 
did not provide a diagnosis of any blood disorder.  
Similarly, the June 2005 VA examination report reflects the 
opinion that the veteran does not seem to have a blood 
disorder.  Moreover, the veteran has not provided competent 
medical evidence of a current blood disorder.  In this 
regard, the Board observes that there can be no valid claim 
for service connection in the absence of proof of a present 
disability.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

The Board acknowledges the veteran's contentions that he has 
a heart and blood disorder that is related to service, to 
include accidental poisoning by inhalation of 
chlorobromomethane.  The Board observes, however, that he, as 
a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the above, the Board concludes that the preponderance 
of the evidence is against the claim for service connection 
for a heart and blood disorder, to include as secondary to 
accidental poisoning by inhalation of chlorobromomethane.  
Thus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Accidental Poisoning by Inhalation of 
Chlorobromomethane

After review, the Board finds that the veteran currently does 
not have any residuals of accidental poisoning by inhalation 
of chlorobromomethane.  In this regard, the June 2005 VA 
examination report reflects that the veteran does not seem to 
have any residuals of accidental poisoning by inhalation of 
chlorobromomethane and that the veteran has not had any 
chronic sequela of any chlorobromomethane poisoning.  The 
Board again notes great probative value of this opinion.  
Moreover, the veteran has not presented any competent medical 
evidence showing that he currently has any residuals of 
accidental poisoning by inhalation of chlorobromomethane.  

In light of the above, the Board observes that there can be 
no valid claim for service connection in the absence of proof 
of a present disability.  See 38 U.S.C.A. §§ 1110, 1131; 
Degmetich, supra; Gilpin, supra; Brammer, supra.  

The Board acknowledges the veteran's contentions that he has 
residuals of accidental poisoning by inhalation of 
chlorobromomethane that are related to service.  The Board 
again observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones, supra; Espiritu, supra.  

Given the above, the Board concludes that the preponderance 
of the evidence is against the claim for service connection 
for residuals of accidental poisoning by inhalation of 
chlorobromomethane.  Thus, the benefit-of-the-doubt doctrine 
is inapplicable and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a heart and blood disorder, to include 
as secondary to accidental poisoning by inhalation of 
chlorobromomethane, is denied.

Service connection for residuals of accidental poisoning by 
inhalation of chlorobromomethane is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


